Citation Nr: 1430903	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  10-25 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a higher (increased) level of special monthly compensation (SMC) based on the need for a higher (increased) level of aid and assistance.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from April 1979 to November 1983, and from July 1987 to February 1990.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2014, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC for readjudication and issuance of a supplemental statement of the case.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

As noted in both a July 2011 Board decision and the March 2014 Board Remand, the issue of entitlement to a disability rating in excess of zero percent for muscle tension headaches has been raised by the record, but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  The Veteran is in receipt of SMC under 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b) on account of being so helpless as to be in need of regular aid and attendance from October 31, 2005.

2.  The Veteran is in receipt of SMC under 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i) on account of schizophrenic reaction, paranoid type, rated 100 percent and additional service-connected disabilities of hypertension, lumbar spine osteoarthritis, and osteoarthritis of the thoracic spine, ratable at 60 percent or more from October 25, 2005.

3.  The Veteran has not been shown to have service-connected disabilities manifested by either the anatomical loss or loss of use of one or both feet; the anatomical loss or loss of use of one or both hands; vision impairment; hearing impairment; anatomical loss or loss of use of any extremity; or paraplegia.


CONCLUSION OF LAW

The criteria for an increased level of SMC based on the need for a higher level of aid and attendance are not met.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In this case, the VCAA need not be considered regarding the claim seeking a higher rating of SMC based on the need for a higher level of aid and attendance because the issue presented is solely governed by statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  As discussed below, the resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations; therefore, the VCAA is inapplicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004 (interpreting that VCAA requirements are not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  In short, the claim being adjudicated herein is being decided based on law and not the undisputed facts of this case.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  .  As such, no further action is required pursuant to the VCAA.

Higher Level of SMC Legal Criteria and Analysis

The Veteran has asserted that he is entitled to a higher level of SMC pursuant to 38 U.S.C.A. §  1114(r)(2), based on the need for a higher level of care.  The Veteran is in receipt of SMC under 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b) on account of being so helpless as to be in need of regular aid and attendance from October 31, 2005.  The Veteran is in receipt of SMC under 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i) on account of schizophrenic reaction, paranoid type, rated 100 percent and additional service-connected disabilities of hypertension, lumbar spine osteoarthritis, and osteoarthritis of the thoracic spine, ratable at 60 percent or more from October 25, 2005.

The amount of the additional allowance payable to a veteran in need of regular aid and attendance is specified in 38 U.S.C.A. § 1114(r)(1) ("r1" rate).  The amount of the additional allowance payable to a veteran in need of a higher level of care is specified in 38 U.S.C.A. § 1114(r)(2) ("r2"rate).  The higher level aid and attendance allowance authorized by 38 U.S.C.A. § 1114(r)(2) is payable in lieu of the regular aid and attendance allowance authorized by 38 U.S.C.A. § 1114(r)(1).  38 C.F.R. § 3.350(h)(3).

Important in this case, a veteran is entitled to the higher level aid and attendance allowance authorized by 38 U.S.C.A. § 1114(r)(2) and 38 C.F.R. § 3.350(h) in lieu of the regular aid and attendance allowance when all of the following conditions are met: (i) the veteran is entitled to the compensation authorized under 38 U.S.C.A. § 1114(o), or the maximum rate of compensation authorized under 38 U.S.C.A. § 1114(p); (ii) the veteran meets the requirements for entitlement to the regular aid and attendance allowance in 38 C.F.R. § 3.352(a); and (iii) the veteran needs a "higher level of care" (as defined in § 3.352(b)(2)) than is required to establish entitlement to the regular aid and attendance allowance, and in the absence of the provision of such higher level of care the veteran would require hospitalization, nursing home care, or other residential institutional care.  38 C.F.R. § 3.352(b)(1)(i-iii).

Need for a higher level of care shall be considered to be need for personal health-care services provided on a daily basis in the veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.  Personal health-care services include (but are not limited to) such services as physical therapy, administration of injections, placement of indwelling catheters, and the changing of sterile dressings, or like functions which require professional health-care training or the regular supervision of a trained health-care professional to perform.  A licensed health-care professional includes (but is not limited to) a doctor of medicine or osteopathy, a registered nurse, a licensed practical nurse, or a physical therapist licensed to practice by a state or political subdivision.  38 C.F.R. § 3.352(b)(2).

The term "under the regular supervision of a licensed health-care professional" means that an unlicensed person performing personal health-care services is following a regimen of personal health-care services prescribed by a health-care professional, and that the health-care professional consults with the unlicensed person providing the health-care services at least once each month to monitor the prescribed regimen.  The consultation need not be in person; a telephone call will suffice.  A person performing personal health-care services who is a relative or other member of the veteran's household is not exempted from the requirement that he or she be a licensed health-care professional or be providing such care under the regular supervision of a licensed health-care professional.  The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(b)(2-4), (c).

The requirements for establishing the need for a higher level of care are to be strictly construed.  The higher level aid and attendance allowance is to be granted only when the veteran's need is clearly established and the amount of services required by the veteran on a daily basis is substantial.  38 C.F.R. § 3.352(b)(5).

In this case, the Veteran is seeking an increased level of SMC based on a higher level of aid and attendance (38 U.S.C.A. § 1114(r)).  The Board recognizes that the Veteran's wife assists him with activities of daily living; however, even if the Board were to assume, arguendo, that the Veteran requires a higher level of care as defined in 38 C.F.R. § 3.352(b)(2), and met that requirement, as well as the requirement for the need of regular aid and attendance, he must also be entitled to the higher special monthly compensation authorized under 38 U.S.C.A. § 1114(o) or (p) or the intermediate rate between 38 U.S.C.A. § 1114(n) and (o) plus special monthly compensation under 38 U.S.C.A. § 1114(k) to receive SMC at an increased rate based on a higher level of aid and attendance.  38 C.F.R. § 3.350(h).

The Veteran does not meet the threshold requirements for attaining any of the required levels of SMC to warrant consideration of an increased rate based on a higher level of aid and attendance.  In this regard, the Veteran is not service connected for visual impairment or hearing impairment.  There is also no indication that he has loss or loss of use of one or both hands or feet, or any extremity, attributable to service-connected disability, or that he experiences paraplegia as a result of service-connected disability.  In the most recent VA examination for aid and attendance in July 2009, the Veteran was not permanently bedridden and could travel beyond the current domicile.  He was also able to get out of bed and walk to the bathroom as needed.  The Veteran did not need aid for ambulation and could walk without assistance of another person within the home.

The significant degree of impairment produced by the Veteran's service-connected disabilities, so as to require the regular aid and attendance of another, is recognized by the fact aid and attendance has been granted.  The rates provided in 38 U.S.C.A. § 1114(r) presuppose that SMC is in effect at a level higher than the "l" and "s" rates; rather, it is required that the "o" rate, the maximum "p" rate, or the intermediate rate between "n" and "o" with the "k" rate, be in effect prior to an allowance of either the "r1" or "r2" rate.  Because those levels of SMC are not met 

in this case, the criteria for additional allowances based on the need of a higher level of care under the provisions of 38 U.S.C.A. § 1114(r) have not been met. For all the foregoing reasons, the Board finds that the claim for an increased level of SMC based on the need for a higher level of aid and attendance must be denied.


ORDER

A higher level of SMC based on the need for a higher level of aid and assistance is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


